Citation Nr: 1513052	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  07-03 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran had active service from April 14, 1965, to June 9, 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In his December 2006 substantive appeal, the Veteran requested a hearing before a Decision Review Officer at the RO.  A hearing was scheduled for April 2007 but the Veteran failed to report.  As such, his hearing request is deemed withdrawn.

In October 2012, the Board remanded the case for additional development.  

In March 2013, the Board denied service connection for a low back disability.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2014, the Court vacated the decision and remanded the appeal for compliance with the instructions in a Joint Motion for Remand.  The Court Order and Joint Motion have been associated with the paper claims file.   

The Veterans Benefits Management System and Virtual VA paperless claims processing system contain additional VA outpatient treatment records and the Veteran's pro se brief to the Court that have been considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).
In a February 2012 remand, the Board directed that the RO obtain the Veteran's service personnel records, current VA outpatient treatment records and provide the Veteran with a VA examination of his low back disorder.  Service personnel records and VA treatment records through October 2012 have been obtained and associated with the paper or electronic claims files.  A VA examination was performed in February 2012.  

In the March 2013 decision, the Board reviewed the entire file including the Veteran's lay assertions and the service and post service treatment records.  The Board noted inconsistencies in the lay statements and in the observations and opinions of the February 2012 VA examiner and accordingly did not assign them probative weight.  The Board instead found that with no objective medical evidence or credible lay evidence of injury or disease during or before service, the second element of service connection was not established.  However, the parties to the Joint Motion found that the February 2012 examiner did not adequately comply with the Board's remand instructions and specifically did not address whether the Veteran's current low back disorder was the result of aggravation in service of a pre-service existing condition, all associated with a third element of service connection.  

Once VA undertakes to provide an examination, the examination provided must be adequate regardless of whether it was required.  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (citing Daves v. Nicholson, 21 Vet.App. 46, 52 (2007)).  "A medical examination report must contain not only clear conclusions with supporting
data, but also a reasoned medical explanation connecting the two" in order
to be considered adequate.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295,
301 (2008).  Moreover, the Veteran is entitled to have the Board's directive in this matter carried out prior to readjudication of the claim.  See Stegall v. West, 11 Vet.App. 268, 271 (1998).  Therefore, an additional medical opinion is necessary to accomplish VA's duty to assist the Veteran in the development of his claim.  

The records of VA examination and outpatient treatment records show that the Veteran has a current back disability, reported by the Veteran as back pain and diagnosed as lumbago in November 2006, and lumbar spondylosis and levoscoliosis, intervertebral osteochondral changes, more prominent at the L5-S1 level, degenerative joint disease of the posterior facet joint, and paravertebral muscle spasm in a March 2010 imaging study.  Therefore, the dispositive issues are whether the Veteran's current disorder first manifested or was caused or aggravated by events in service, or whether residuals of a pre-service injury was aggravated by events in service.  

To assist the examiner, the Board calls attention to the following evidence of record.  

A pre-induction medical history report, dated April 1964, noted a history of fracture to the 12th rib in a car accident and subsequent rib surgery with no impairment.  A pre-induction report of medical examination sharing the same date shows normal spine and musculoskeletal evaluation.  The April 1965 induction report of medical examination shows normal spine and musculoskeletal evaluation.  At separation in June 1965, both the medical history and examination reports are silent as to the back.  There is no mention of back injury, pain, complaint, or treatment in any of the service records.

In a November 1994 Social Security Administration (SSA) report, the Veteran described his disabling condition as "back condition and nervous condition (due to alcoholism)."  He stated that his condition first bothered him in June 1993, and that it limited his daily activities and ability to work as a maintenance man, which had been his career since 1979.  

In a March 1995 SSA neurological evaluation, the Veteran reported that he suffered an automobile accident "several years ago" and that ever since that accident, he had suffered back pain.  He reported suffering another automobile accident in 1991 that caused a fracture of the ribs and required him to wear a thorax cast.  He stated that he re-injured his back in the second accident.  At a psychiatric evaluation four days later, he reported a single accident in 1991 that caused rib and spinal column fractures.  A private treatment record dated November 9, 1994 states, "one or two weeks ago he had an automobile accident."

In an April 1995 SSA general medical examination, the Veteran reported a fracture of his ribs in a 1962 accident and a separate history of low back pain of "a few years' duration."  X-rays of the thoracic and lumbosacral spine showed an anterior compression fracture of T4, small lower dorsal and anterolateral degenerative spondylotic changes, calcification in T10, T12-L1 changes, and preserved lordosis. 

VA treatment records first mention low back pain in April 2006 and a diagnosis of lumbago in November 2006.  In his notice of disagreement dated August 2006, the Veteran asserted that his back condition is "a consequence of a car accident in which I broke several ribs."

VA treatment records included x-rays of the spine in January 2007 show dense calcifications at T11 and T12, and resulted in the following entry to the active problem list: "Aftercare for healing traumatic fracture of vertebrae during an assault and car accident."  At various points in the record the Veteran referred to being stabbed during a robbery, and in August 1993 he reported abdominal surgery due to a puncture wound trauma around 1974.  A February 2011 VA treatment record mentioned a diagnosis of rib fractures from an assault in 1987.

A VA treatment record dated June 2007 showed that the Veteran reported back pain with an onset in June 2007 that had been acute for less than three months.  The record showed a reported history of a compression fracture at T5 from a car accident in 1962.  March 2010 VA treatment records showed a diagnosis of chronic low back pain.  At his February 2012 VA examination, the Veteran reported that he had lumbar pain and a fractured T10 vertebra in a 1962 car accident.  

The Veteran has reported that he obtains all medical care at VA clinics.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from October 2012 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).



Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA medical care since October 2012 and associate any records received with the claims file. 

2.   After associating all outstanding records and lay statements with the claims file.  Provide the claims folder and access to the electronic claims files to an appropriate VA examiner other than the physician who performed the February 2012 examination.  Request that the examiner review the files including, but not limited to, the brief summary of evidence provided in the remand above and note the review in an examination report.  

Then, for any diagnosed thoracolumbar disorder or residuals of a vertebra injury, the examiner must provide an opinion: 

a. whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current disorder first manifested or was caused or aggravated by events in service; and 

b. whether the Veteran's reported pre-service fracture of the 12th rib injury would likely have also included damage to the thoracolumbar spine, and if so, whether it is at least as likely as not that the spinal damage was aggravated beyond the normal progression by events in service.  
 
The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the Veteran's competent account of symptomatology, service treatment records, private and VA outpatient treatment records, the February 2012 VA examination,  and any other evidence deemed pertinent.  

All provided opinions should be supported by a clearly stated rationale.  All findings and conclusions should be set forth in a legible report.

3.  Then, upon ensuring all of the aforementioned development is in English, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

